Citation Nr: 0700405	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 
1999, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to February 15, 
2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which granted service connection 
for bilateral hearing loss, effective February 10, 1999, as 
well as service connection for tinnitus, effective February 
15, 2000.


FINDINGS OF FACT

1.  An unappealed November 1965 rating decision denied 
service connection for a right ear condition involving 
otosclerosis.  

2.  An unappealed June 1983 rating decision denied service 
connection for hearing loss. 

3.  On August 2, 1991, the RO received the veteran's VA Form 
21-526 (Veteran's Application for Compensation or Pension) 
which listed "deafness." 

4.  On February 15, 2000, the RO received the veteran's VA 
Form 9S in which he requested service connection for 
tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 2, 1991, for 
the grant of service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2006).

2.  The criteria for an effective date prior to February 15, 
2000, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Prior to February 10, 
1999, for the Grant of Service Connection 
for Bilateral Hearing Loss

The RO issued a rating decision in June 2002 in which it 
granted service connection for bilateral hearing loss, 
effective February 10, 1999.  The veteran appealed that 
decision with respect to the effective date of that award.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 
2005); 38 C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran first filed a claim for service 
connection for a right ear condition in August 1965.  In a 
November 1965 rating decision, the RO denied service 
connection for a right ear condition involving otosclerosis.  
The veteran was notified of that decision as well as his 
appellate rights in a letter dated later that same month.  
The veteran filed a timely notice of disagreement but failed 
to perfect his appeal after a statement of the case was 
issued in January 1966.  Therefore, that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 1980, the veteran filed a claim for service 
connection for hearing loss.  The RO denied that claim in a 
rating decision dated in June 1983.  The veteran was notified 
of that decision as well as his appellate rights in a letter 
dated in July 1983.  Since the veteran did not appeal that 
decision within one year of being notified, it also became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On August 2, 1991, the RO received the veteran's VA Form 21-
526 (Veteran's Application for Compensation or Pension) which 
listed "deafness."  It appears that the RO adjudicated the 
veteran's pension claim in January 1996; however, after the 
RO failed to adjudicate his claim for service connection for 
deafness or hearing loss, the veteran submitted another 
letter on February 10, 1999, requesting service connection 
for hearing loss.  

In a May 2001 decision, the Board reopened the veteran's 
claim for service connection for bilateral hearing loss on 
the basis of new and material evidence.  The Board then 
remanded the case for additional development.  Following that 
development, the RO issued a rating decision in June 2002 in 
which it granted service connection for bilateral hearing 
loss, effective February 10, 1999.  The veteran appealed that 
decision with respect to the effective date of that award.   

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date for the grant of service connection for 
bilateral hearing loss should be August 2, 1991, the date on 
which the RO received the veteran's VA Form 21-526.  The 
Board emphasizes that this document clearly identified 
"deafness" (hearing loss) as the benefit sought.  Since 
this document constitutes a "claim" to reopen following the 
most recent final decision dated in June 1983, an effective 
date of August 2, 1991, for the grant of service connection 
for bilateral hearing loss is warranted.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguezt, 189 F.3d. at 1354. 

In reaching this decision, the Board also finds no basis to 
assign an effective date prior to August 2, 1991, for the 
grant of service connection for bilateral hearing loss.  The 
June 1983 rating decision that denied service connection for 
hearing loss is the most recent final decision.  The veteran 
filed a claim to reopen on August 2, 1991, which was 
subsequently granted.  Thus, the veteran is only entitled to 
an effective date of August 2, 1991, the date the RO received 
his claim to reopen.  The Board has reviewed the record but 
finds no document between the time the veteran was notified 
of the June 1983 rating decision and August 2, 1991, the date 
the RO received his claim to reopen, that could be construed 
as a claim for service connection for hearing loss.

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits in 1965 and 
1980.  Unfortunately, this type of argument has been 
considered and rejected by the Court in previous cases.  The 
Court held that the rule of finality regarding an original 
claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R.                         § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110.");  Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  Accordingly, 
the veteran is not entitled to an effective date prior to 
August 2, 1991, for the grant of service connection for 
bilateral hearing loss.

In conclusion, the Board finds that the evidence supports an 
effective date of August 2, 1991, for the grant of service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence is against an effective date 
prior to August 2, 1991, for that award. 

II.  Effective Date Prior to February 
15, 2000, for the Grant of Service 
Connection Tinnitus

The RO received the veteran's claim of entitlement to service 
connection for tinnitus on February 15, 2000.  In a March 
2003 rating decision, the RO granted service connection for 
tinnitus, effective February 15, 2000.  The veteran appealed 
that decision with respect to the effective date of that 
award.  

Unfortunately, the Board finds no basis to assigned an 
effective date prior to February 15, 2000, for the grant of 
service connection for tinnitus.  The Board has thoroughly 
reviewed the record but finds no document prior to February 
15, 2000, that could be construed as a claim for service 
connection for tinnitus.  As such, under 38 U.S.C.A. § 
5110(a), the effective date can be no earlier than February 
15, 2000, the date the veteran filed his claim for service 
connection for tinnitus.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  Accordingly, the appeal 
is denied.



ORDER

An effective date of August 2, 1991, for the grant of service 
connection for bilateral hearing loss is granted.

An effective date prior to February 15, 2000, for the grant 
of service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


